DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the communication filed on 5/21/2019. Claims 1-10 are pending in this application.
Examiner Note
If applicant has any questions or wishes to amend claims, applicant is encouraged to contact the examiner to ensure that any proposed amendments would overcome current rejection(s). The examiner can normally be reached at (571)270-3863 or michael.keller@uspto.gov, Monday-Friday, 9 AM - 10 PM EST, and examiner is happy assist applicant as needed to provide any help/feedback, thank you.
Priority
This application claims priority of KR10-2019-0046688, filed 4/22/2019. The assignee of record is Korea Advanced Institute of Science and Technology. The listed inventor(s) is/are: LEE, Uichin; PARK, Cheulyoung; KANG, Soowon; KIM, Auk; CHA, Narae.
Allowable Subject Matter
Claims 2-3 & 7-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims provided that all other rejections under 35 USC 101/112 (if any) are obviated upon upcoming amendments/arguments without raising new issues that necessitate further consideration/search.
Claim Objections
Claim 1 objected to because of the following informalities: in claim 1 line 19 the phrase “to determine whether request” appears to be a typo for “to determine whether to request.”  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milbert et al. (US 11284834 B1, provisional 62/667,761 filed 5/7/2018, support found on at least pages 6-8 of specification of Fig. 8 of provisional; hereinafter Mil) in view of Rahman et al. (US 20170172493 A1, published 6/22/2017; hereinafter Rah).
For Claim 1, Mil teaches an apparatus for context-adaptive personalized sampling of a psychological state for a wearable device, the apparatus comprising: 
a sensor data collection unit configured to collect sensor data (Mil Col 17 Lns 43-44 each sensor may collect stress indicator data once per second) using a mobile and a wearable device (Mil Fig. 1 100 and 102, please see screenshot below, thank you:

    PNG
    media_image1.png
    420
    588
    media_image1.png
    Greyscale

); 
a physical activity classification unit configured to deduce a user's physical activities based on the collected sensor data (Mil Claim 1 receiving an instruction to start a monitoring session at a start time, the monitoring session corresponding to a period during at least a portion of which the user is asleep; storing a first event record in a database on a non-transitory computer readable storage medium corresponding to a start of the monitoring session, the first event record comprising a first description entry indicating that the first event record corresponds to the start of the monitoring session and a first time entry storing the start time… receiving, between the start time and end time, a plurality of sensor readings from a sensor configured to sense a stress indicator of the user; based on a plurality of the plurality of sensor readings, calculating a stress level for the user); 
a sensor data unsupervised learning unit configured to group data based on sensor data feature values extracted for each deduced physical activity (Mil Col 18 Lns 24-29 an average stress level over one minute (60 seconds) may be calculated using stress indicator data collected during that time period. Where samples are collected each second, 60 samples may be averaged together to determine an average stress level over one minute.); 
a hierarchical psychological state classification unit configured to deduce a current psychological state as corresponding sensor data based on the data classified by the sensor data unsupervised learning unit (Mil Claim 1 comparing the stress level to the stress level threshold; and if the stress level exceeds the stress level threshold, initiating an intervention protocol at a user device to alert, but not awaken, the user and interrupt a stress episode).
Mil does not explicitly teach an information collection request determination unit configured to determine whether request self-report information collection from a user based on at least one of the deduced current psychological state, collected label information, the sensor data or a degree of a user burden; and an information collection interface unit configured to receive self-report information from the user when the information collection request determination unit determines to collect the self-report information from the user.
However, Rah teaches an information collection request determination unit configured to determine whether request self-report information collection from a user based on at least one of the deduced current psychological state, collected label information, the sensor data or a degree of a user burden (Rah ¶ 0054 allowed the user to self-report when they begin a given eating event. Please see screenshot of Rah Fig. 8 below, thank you:

    PNG
    media_image2.png
    507
    817
    media_image2.png
    Greyscale

); and 
an information collection interface unit configured to receive self-report information from the user when the information collection request determination unit determines to collect the self-report information from the user (Rah ¶ 0054 wearable system described herein the mobile computing device includes an application that runs thereon and allows the user to manually enter/log (e.g., self-report) various types of information corresponding to each of their actual eating events. In a tested implementation of the wearable system this application allowed the user to self-report when they begin a given eating event, their affect (e.g., their emotional state) and stress level at the beginning of the eating event, the intensity of their craving and hunger at the beginning of the eating event, the type of meal they consumed during the eating event, the amount of food and the “healthiness” of the food they consumed during the eating event, when they end the eating event, their affect and stress level at the end of the eating event, and their level of satisfaction/satiation at the end of the eating event).
Rah and Mil are analogous art because they are both related to gathering psychological state information using wearable devices.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the self reporting techniques of Rah with the system of Mil to educate people across the globe about healthy dietary behaviors and encourage/motivate them to modify their eating habits accordingly (Rah ¶ 0001).
For Claim 4, Mil-Rah teaches the apparatus of claim 1, wherein: the information collection request determination unit is configured to determine a value of a self-report information request to be presented to the user based on at least one of the deduced current psychological state (Rah ¶ 0054), the collected label information, the sensor data, the degree of a user burden, and the determination of the value of the self-report information request comprises at least one of a number of corresponding labels collected for a pre-defined time (Rah ¶ 0063 Each of the windows of extracted features that lie within the boundary of the aforementioned about-to-eat definition window is labeled as an about-to-eat moment. Each of the windows of extracted features that lie outside the boundary of the about-to-eat definition window is labeled as a not-about-to-eat moment. The about-to-eat moment classifier is trained to distinguish between about-to-eat moments and not-about-to-eat moments using conventional machine learning methods. Since, as described heretofore, the location-related features introduced noise in the extracted feature space when these features are used to train a user-independent about-to-eat moment classifier, no location-related features were used to train the user-independent about-to-eat moment classifier), a degree of model uncertainty improved, a stability of label classification results using sensor data collected for a pre-defined time or a degree of a user burden at a self-report time.
For Claim 5, Mil-Rah teaches the apparatus of claim 1, wherein the information collection interface unit is configured to: present the information collection interface unit to the user so that the user self-reports his or her own psychological state according to a pre-defined self-report format (Rah ¶ 0054), and request the user to perform labeling on a pre-defined past period in current time or not to request self-report information collection for past data from the user when a measured change of a label is a predetermined threshold or more (Rah ¶ 0067 If this time remaining from the endpoint of any particular window is greater than or equal to a prescribed time remaining threshold, the set of features that are extracted from this particular window is ignored (e.g., this set of features is not used to train the regression-based time-to-next-eating-event predictor) since this particular window is assumed to capture a non-eating life event (such as sleeping, among other types of non-eating life events). In tested version of the wearable system implementations described herein the time remaining threshold was set to five hours.).
For Claim 6, the claim is substantially similar to claim 1 and therefore is rejected for the same reasoning set forth above. 
For Claim 9, the claim is substantially similar to claim 4 and therefore is rejected for the same reasoning set forth above. 
For Claim 10, the claim is substantially similar to claim 5 and therefore is rejected for the same reasoning set forth above. 
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below, thank you:
i. US 20220051773 A1, SYSTEMS, METHODS, AND APPARATUSES FOR MANAGING DATA FOR ARTIFICIAL INTELLIGENCE SOFTWARE AND MOBILE APPLICATIONS IN DIGITAL HEALTH THERAPEUTICS
ii. US 20200151641 A1, DYNAMIC ASSIGNMENT OF TASKS TO INTERNET CONNECTED DEVICES
Conclusion
Any inquiry concerning communications from the examiner should be directed to Michael Keller at (571)270-3863 or michael.keller@uspto.gov.  If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 244619